 Case 19-21380   Doc 20   Filed 05/06/19 Entered 05/06/19 10:25:33   Desc Main
                            Document     Page 1 of 5




KC Garner #13936
Brian Wurtz #11436
Beehive Advocates
10907 South State Street
Sandy, Utah 84070
Telephone: (801) 432-2975
Facsimile: (801) 528-3092

Attorneys for Debtor


                 IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


In re:                                    Case No. 19-21380

BRANDON T. WISE                           Chapter 13

Debtor.                                   Judge R. KIMBALL MOSIER

                                          Filed Electronically


           PRECONFIRMATION MOTION TO MODIFY CHAPTER 13 PLAN
          AND TO CONFIRM SUCH PLAN WITHOUT NOTICE OR HEARING


  Under 11 U.S.C. § 1323, the Debtor hereby modifies the most-

recently filed Chapter 13 plan and moves the court for

confirmation of the plan as modified without further notice and

hearing.    In support thereof, the Debtor represents as follows:

  1. The most recently-filed plan is hereby modified as follows:




                                      1
Case 19-21380   Doc 20   Filed 05/06/19 Entered 05/06/19 10:25:33   Desc Main
                           Document     Page 2 of 5




Section      Previously-Filed Plan                  Plan as Modified
                   Provision
 2.3      -NONE-                             For the next three tax
                                             years of 2019, 2020 and
                                             2021, the Debtor shall pay
                                             into the Plan the net total
                                             amount of yearly state and
                                             federal tax refunds that
                                             exceed $1,000 for each of
                                             the tax years identified in
                                             such section. If in an
                                             applicable tax year, the
                                             Debtors receive an Earned
                                             Income Tax Credit (“EIC”)
                                             and/or an Additional Child
                                             Tax Credit (“ACTC”) on
                                             their federal tax return,
                                             the Debtor may retain up to
                                             a maximum of $2,000 in tax
                                             refunds for such year based
                                             on a combination of the
                                             $1,000 allowed above plus
                                             the amount of the EIC
                                             and/or ACTC credits up to
                                             an additional $1,000. On or
                                             before April 30 of each
                                             applicable tax year, the
                                             Debtor shall provide the
                                             Trustee with a copy of the
                                             first two pages of filed
                                             state and federal tax
                                             returns. The Debtor shall
                                             pay required tax refunds to
                                             the Trustee no later than
                                             June 30 of each such year.
                                             However, the Debtor is not
                                             obligated to pay tax
                                             overpayments that have been
                                             properly offset by a taxing
                                             authority. Tax refunds paid
                                             into the Plan may reduce
                                             the plan term to no less


                                     2
 Case 19-21380   Doc 20   Filed 05/06/19 Entered 05/06/19 10:25:33                Desc Main
                            Document     Page 3 of 5




                                              than the Applicable
                                              Commitment Period, but in
                                              no event, shall the amount
                                              paid into the Plan be less
                                              than thirty-six (36) Plan
                                              Payments plus all annual tax
                                              refunds required to be paid into the plan.

  2. The modifications do not negatively impact secured,

     priority, or nonpriority unsecured creditors.

  3. Under § 1323(c), any holder of a secured claim that has

     accepted or rejected the prior plan is deemed to have

     accepted or rejected, as the case may be, the plan as

     modified, unless the modification provides for a change in

     the rights of such holder from what such rights were under

     the plan before modification, and such holder changes such

     holder’s previous acceptance or rejection.

     THEREFORE, because the modification does not require notice

to creditors, the Debtor requests the court confirm the plan as

modified without further notice or hearing.



     Dated this 6th day of May 2019.


                                    Beehive Advocates


                                     /s/
                                    Brian Wurtz


                                      3
 Case 19-21380   Doc 20   Filed 05/06/19 Entered 05/06/19 10:25:33   Desc Main
                            Document     Page 4 of 5




                                    Attorney for Debtor




                          CERTIFICATE OF SERVICE

     The undersigned hereby certifies that on the 6th day of
May, 2019, I caused a true and correct copy of the foregoing
Preconfirmation Motion to Modify Chapter 13 Plan and to Confirm
Such Plan without Notice or Hearing to be served electronically
to all parties entitled to receive CM/ECF notice in this case.



                                      4
Case 19-21380   Doc 20   Filed 05/06/19 Entered 05/06/19 10:25:33   Desc Main
                           Document     Page 5 of 5




                                    /s/
                                   Brian Wurtz




                                     5
